DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	Claims 29-36 and 38-45 are pending in the application.

Objections to the Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate more than one component:

“18” has been used to designate a first (coupling) member 18 (e.g., p.20,ll.8,20-21,24-25, 27-29; p.21,ll.1,3,4,7,10,13,15,21; p.22,ll.11,16-17,19,23-24,30-31); and a mounting device (e.g., p.11,ll.15; p.15,ll.31; p.16,ll.2-3; p.17,ll.30, and p.18,ll.2-3,7); and
 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

carrier film “152” (p.33,ll.21, 22, 27);

arrows “156” (p.33,ll.31);

arrows “158” (p.33,ll.32-33); and

space “174” (p.35,ll.32).
 	
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following:

 	In Fig. 1, the reference numeral “46” is used twice and appears to be designating two different structures.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Non-Statutory Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 29-36 and 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9943436 (‘436’).   	Although the claims at issue are not identical, they are not patentably distinct from each other.
	As to claims 29-36 and 38-45, claims 1-13 of ‘436 disclose or suggest the claimed controlled discharge ostomy appliance assembly and/or protector shield. 
 	The differences between present claims and the claims of ‘436 claims do not identically recite the same terms for each element of current claims and in the same claim, and recite additional elements.  
 	However, ‘436 claims 1-13 teach or suggest each element of the cited current claims, such that the present claims would have been obvious over ‘436 claims 1-13 to one of ordinary skill in the art at the time of the present invention, and one of skill would have been motivated to provide these elements as the same type of device for the same purposes and functions as recited in the present claims and in the ‘436 claims.  
	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”).  In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required 
One of skill would be motivated to provide each element of the present claims from the ‘436 claims, as they both relate to a controlled discharge ostomy appliance assembly for controlling discharge from a stoma as claimed in both present claims and in ‘436 claims 1-13.
Allowable Subject Matter
 	Claims 29-36 and 38-45 are considered allowable over the prior art, subject to:  		(a) overcoming the drawing objections presented above; and  		(b) the Non-Statutory Double Patenting rejection over claims 1-13 of U.S. Patent No. 9943436 (‘436’), as presented above.
 	The following is a statement of reasons for the indication of allowable subject matter:  	The claims in this application have been indicated as allowable because the prior art fails to teach or fairly suggest the combination of elements recited in independent claim 29.
 	The closest prior art of record is: Cline ‘269 (US 2011/0040269 A1); Cline ‘844 (US 7,347,844 B2); and Blum (US 20070129695 A1).

 	Cline ‘269, Cline ‘844, and/or Blum teach or suggest a controlled discharge ostomy appliance comprising:  	a first integrated module comprising a top wall; a collapsible collector; a first member of closed loop shape depending from a second open end of the collector; and defining a first chamber; and  	a third integrated module comprising: a seal support wall and a seal membrane depending from the seal support wall, the seal support wall and the seal membrane defining a seal chamber in which is disposed a resiliently compressible device; the third module being locatable in an operative position at least partly within in the first chamber of the first module with the seal support wall arranged close to the top wall. 	However, as to independent claim 29, Cline ‘269, Cline ‘844, and Blum fails to teach or fairly suggest a controlled discharge ostomy appliance comprising the following combination of elements:	a second integrated module comprising:  		a second member including:  		 	a bracing portion for cooperating with the coupling formation of the first member for bracing the coupling formation against outward deflection; and  		 	a frangible portion for releasing the bracing effect when the frangible portion is broken. 

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Cline ‘269, Cline ‘844, and/or Blum, and one of skill would not have been motivated to do so, in order to provide the claim combination of listed above, where the cited art fails to teach the combination of: a second integrated module comprising: a second member including a bracing portion; and a frangible portion, with all of the features recited above.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are cited to further show the general state of the art with regard to ostomy appliances.
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781